SMDL #01-030
October 23, 2001
Dear State Medicaid and State Children's Health Insurance Program Directors:
We are writing you to alert you of the critical need for your state to submit and
certify its applicable Medicaid and State Children's Health Insurance Program
(SCHIP) fourth quarter expenditure reports for federal fiscal year (FY) 2001 by
November 30, 2001. As described below, this is necessary to ensure that the
maximum amount of SCHIP funds are available for your state under the
redistribution process for unexpended FY 1999 SCHIP allotments.
Under the SCHIP statute (title XXI of the Social Security Act (the Act)), states are
provided federal funds through the mechanism of federal fiscal year specific and
state specific allotments, for the purpose of enabling them to provide health
insurance for uninsured low-income children. Generally, each state's fiscal year
specific SCHIP allotment is available for expenditure by the state only for a 3-year
"period of availability," the fiscal year in which the allotments were allotted and the
two succeeding fiscal years, after which any unexpended amounts of such allotment
are redistributed. The 3-year period of availability for states' FY 1999 SCHIP
allotments ended at the end of FY 2001, that is, on September 30, 2001. However,
section 801 of the Medicare, Medicaid and SCHIP Benefits Improvement and
Protection Act of 2000 (BIPA) amended the SCHIP statute at section 2104(g) of the
Act to establish a formula for redistributing and continuing the availability of states'
unexpended allotments applicable only for the FY 1998 and FY 1999 allotments.
Note, this letter is only with respect to the redistribution of states' unexpended FY
1999 allotments; the redistribution of states' unexpended FY 1998 allotments has
already been completed.
Under the FY 1999 redistribution process, the Centers for Medicare & Medicaid
Services (CMS), formerly the Health Care Financing Administration, must determine
the amounts of states' unexpended FY 1999 SCHIP allotments using the amounts of
applicable states' expenditures through the end of FY 2001, as reported by states no
later than November 30, 2001. This date is specified in section 2104(g)(3) of the
Act, as amended by BIPA. Based on these expenditures, states that have fully
expended their FY 1999 allotments will receive a redistribution from the pool of the
total unexpended FY 1999 allotments. The remaining states (states that did not
expend their FY 1999 allotments) will retain a proportionate amount of their
unexpended FY 1999 allotments, in accordance with a statutorily prescribed formula.
As described above, in order for CMS to fully consider all states' applicable
expenditures in determining states' redistribution and retained FY 1999 allotment
amounts, it is critical that your state submit and certify its FY 2001 fourth quarter
Medicaid and SCHIP expenditure report(s) no later than November 30, 2001, over
the Medicaid and State Children's Health Insurance Program Budget and Expenditure
System (MBES/CBES). Failure by a state to do so, in accordance with the statutorily
prescribed formula, will likely result in a lower amount of redistributed or retained FY
1999 allotment funds for such state because the amount of that state's FY 1999
redistributed or retained allotment amounts would be based only on the (lower)
amounts reported through that date.

After November 30, the MBES/CBES, with respect to expenditure forms only, will not
be accessible to any state for a brief period of time as CMS begins its process for the
FY 1999 redistribution. We will notify all users by e-mail once the MBES/CBES is
accessible for expenditure reporting. When the MBES/CBES reopens, the state may
not make any changes to its fourth quarter FY 2001 or prior expenditure reports that
affect SCHIP expenditures (this includes Medicaid SCHIP). However, the fourth
quarter FY 2001 expenditure reports will be accessible for a state to add or modify
only its non-SCHIP Medicaid expenditures.
The CMS regional office responsible for your state will be working with you to ensure
timely submission of these expenditure reports. If you have any questions regarding
this issue, please contact your CMS regional office.
Sincerely,
/s/
Dennis G. Smith
Director, Center for Medicaid and State Operations
CC:
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Brett Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Matt Salo
Director of Health Legislation
National Governors' Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Trudi Matthews
Council of State Governments
Jennifer King
American Legislative Exchange Council

